Title: Friday August 24th. 1781.
From: Adams, John Quincy
To: 


       This day at about 3 o’clock P.M. we arriv’d at Narva after having rode night and day from Neuermuhlen Which we left the 21st at about 3 o’clock A.M. The distance from Riga here is 409 Russian Wersts 7 of Which make 5 English Miles; Part of this way, the roads are very fine as is the soil but here and there you find a station of Sand. Just before you come to Nenal (a Village which is about 110 Wersts from Narva) you Come upon the Lake Peipus; we rode along the side of it about 3 English Miles and then turn’d, off; and at about 30 Wersts from Narva we came in sight of the Baltic, but did not ride along side of it.
       The city of Narva is very small middlin pretty well fortified, there are not more than 200 hundred houses in the city, but the Suburbs Which are on the other side of the river are larger than the city itself. There are about 3000 Souls in the whole. It is the capital of Estonia, another province conquer’d by Peter the great from Sweden, and is famous for the battle fought there, in which Charles the twelfth gain’d so much glory. It was taken by Peter in 1704: They say that this is a better port than that of Petersburg, and think that if he had been sure he should have got this Place, for he would have made Peace at first if Charles would have given him one town upon the Baltic; And even when the Peace was made They say that Peter said “that if Charles had sent him a sheet of blank paper with his name wrote at the bottom of it he should not have taken as much as his ministers had.”
      